PER CURIAM.
In this appeal of the dismissal of a pro se motion to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a), appellant claims that his scoresheet was incorrectly calculated. The trial court dismissed the motion for lack of jurisdiction, stating that appellant’s earlier 3.800 motion, raising substantially the same claims, was pending on appeal. See Jordon v. State, 631 So.2d 362 (Fla. 1st DCA 1994). However, the appeal upon which the trial court based its dismissal had already been dismissed by this court. The trial court did have jurisdiction to consider the' motion at the time appellant filed the present motion. Accordingly, we reverse and remand the matter to the trial court for consideration of the motion.
REVERSED and REMANDED.
BOOTH, MINER, and KAHN, JJ., concur.